Citation Nr: 0927915	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a major depressive 
disorder with severe anxiety. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
October 1969, and from March 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
RO in Wichita, Kansas, which denied service connection for a 
major depression disorder with severe anxiety.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §3.159, 3.326(a) (2008).  After a 
thorough review of the claims folder, the Board finds that 
additional development is needed to ensure an informed 
decision.  

The Veteran's January 1969 pre-induction examination notes 
that he was hospitalized at the Kansas University Medical 
Center in 1968 because of behavior changes.  The RO should 
make every effort to obtain the records of this 
hospitalization.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (the Court) held that an 
examination is required when (1) there is evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) there is evidence establishing the occurrence 
of an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations which would support incurrence or aggravation, 
(3) an indication that the current disability or symptoms 
thereof may be associated with the veteran's service, and (4) 
insufficient evidence to decide the case.  

All four elements of McLendon are satisfied in this case, and 
therefore an examination is required.  The Veteran's VA 
treatment records show that he has been receiving ongoing 
treatment for a major depressive disorder and anxiety.  Thus, 
there is competent evidence of a current disability. 

As to the second element, during active duty the Veteran was 
seen for depression on June 24, 1969.  Two days later he was 
hospitalized for depression from June 26, 1969 to July 17, 
1969 after overdosing on valium tablets.  He was also seen 
for depression on March 29, 1971 shortly after being 
reassigned to active duty.  Thus, there is evidence 
establishing the occurrence of an in-service event which 
would support incurrence or aggravation. 

With regard to the third element, the Veteran was treated for 
alcoholism and psychological issues from August 1978 to 
February 1995.  He was also hospitalized for several days in 
March 1984 for major depressive illness.  More recently, he 
has been receiving treatment for a major depressive disorder 
and a generalized anxiety disorder since January 2000.  
Because the Veteran's depression manifested in service and he 
has been treated off and on for psychological conditions, 
including depression, since 1978, there is an indication that 
the Veteran's current depressive disorder may be associated 
with his service

Finally, there is insufficient evidence to decide the case.  
In McLendon, the United States Court of Appeals for Veterans 
Claims held that "when a nexus between a current disability 
and an in-service event is 'indicated,' there must be a 
medical opinion that provides some nonspeculative 
determination as to the degree of likelihood that a 
disability was caused by an in-service disease or incident to 
constitute sufficient medical evidence on which the Board can 
render a decision with regard to nexus."  McLendon, 20 Vet. 
App. at 85.  There is no such medical opinion associated with 
the Veteran's file.  

The RO should schedule the Veteran for an appropriate 
examination to determine the degree of likelihood that his 
depression is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make every effort to 
obtain records of the Veteran's 
hospitalization in 1968 at Kansas 
University Medical Center. 

2.  Then, the RO should schedule the 
Veteran for an examination to determine 
the etiology of his depression and 
anxiety.  The entire claims file and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
The examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
depression and anxiety are at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) a result of active 
military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the above development is 
completed, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

